Case 3:17-cv-05760-BHS Document 156-1 Filed 03/22/19 Page 1 of 6




                                
                   EXHIBIT 1 
             Case 3:17-cv-05760-BHS Document 156-1 Filed 03/22/19 Page 2 of 6



                                                                                  Hon. Benjamin H. Settle
 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7                                    WESTERN DISTRICT OF WASHINGTON
                                                AT TACOMA
 8

 9   HP TUNERS, LLC, a Nevada limited
     liability company,
10
                         Plaintiff,
11                                                                No. 3:17-cv-05760 BHS
               vs.
12                                                                DEFENDANTS’ RESPONSES TO
     KEVIN SYKES-BONNETT and SYKED                                PLAINTIFF’S THIRD SET OF
13   ECU TUNING INCORPORATED, a                                   INTERROGATORIES
     Washington corporation,
14
                             Defendants.
15
              Defendants Kevin Sykes-Bonnett and Syked ECU Tuning, Inc. (collectively “Syked Tun-
16
     ing”) hereby object and respond as follows to the THIRD set of interrogatories served by Plaintiff
17
     HP TUNERS, LLC (“HP Tuners”).
18

19
                                           I.     GENERAL OBJECTIONS
20
              Syked Tuning objects to HP Tuner’s THIRD Set of Interrogatories to the extent they call
21
     for information that is protected by the Attorney/Client Communication Privilege or the Litiga-
22
     tion Work Product doctrine. Syked Tuning further objects to the extent these Interrogatories
23
     exceed the scope of permissible discovery pursuant to Fed. R. Civ. P. 26 and 33.
24

25

26
27
     Defendant’s Responses to Plaintiff’s Third Set of Interrogatories
     ATTORNEYS EYES ONLY
     No. 3:17-cv-05760 BHS                                          -1-
     131191.0001/7195271.1                                                              LANE POWELL PC
                                                                                 1420 FIFTH AVENUE, SUITE 4200
                                                                                          P.O. BOX 91302
             Case 3:17-cv-05760-BHS Document 156-1 Filed 03/22/19 Page 3 of 6



              Syked Tuning objects that HP Tuner’s THIRD Set of Interrogatories are not numbered in
 1
     conformance with discovery convention in that they overlap with HP Tuner’s FIRST and SEC-
 2
     OND Set of Interrogatories. Syked Tuning’s responses are numbered in accordance with the
 3
     conventional numbering system so that individual requests may be identified.
 4

 5
                                 II.      RESPONSE TO INTERROGATORIES
 6
              Interrogatory No. 15 (1): Identify all Persons who are or have been shareholders of
 7
     Syked ECU Tuning, Inc. at any time since January 1, 2016, and state the dates of any share
 8
     ownership and the percentage interest owned by such Person.
 9
              Response:         Kevin Sykes Bonnett, 450 shares, 45% ownership since January 16, 2017;
10
     Bobbie Cannata, 250 shares, 25% ownership since January 16, 2017; John Martinson, 300 shares,
11
     30% ownership since January 16, 2017.
12

13            Interrogatory No. 16 (2): Identify all Persons with whom Kevin Sykes-Bonnett has con-

14   ducted a TeamViewer session with since January 1, 2016. For each Person, state the date of

15   such TeamViewer session, the approximate time of such TeamViewer session, and a general

16   description of the reason for such TeamViewer session.

17            Response:         Syked Tuning objects that the term “general description of the reason for”
18   is vague and undefined. In addition, Syked Tuning objects that this Interrogatory calls for infor-
19   mation which exceeds the scope of reasonable discovery in that it calls for information that is not
20
     related to any issue in this case. In particular, HP Tuners is seeking to uncover the name of the
21
     hacker that it has been negotiating with and purchasing evidence from under an agreement that
22
     the hacker remain anonymous. Accordingly, HP Tuners is in a better position to obtain the
23
     hacker’s identity. Accordingly, Syked Tuning will not provide the requested information.
24
              Interrogatory No. 17 (3): Identify all Persons who have paid any Defendant to generate
25
     an application key for use in connection with an HPT Interface at any time since January 1, 2015.
26
27            Response:         Ellis Groo and Matt Kaiser.
     Defendant’s Responses to Plaintiff’s Third Set of Interrogatories
     ATTORNEYS EYES ONLY
     No. 3:17-cv-05760 BHS                                          -2-
     131191.0001/7195271.1                                                            LANE POWELL PC
                                                                               1420 FIFTH AVENUE, SUITE 4200
                                                                                        P.O. BOX 91302
             Case 3:17-cv-05760-BHS Document 156-1 Filed 03/22/19 Page 4 of 6



              Interrogatory No. 18 (4): If any of the responses of any Defendant to Plaintiff’s Requests
 1
     for Admission are anything other than an unqualified admission, describe the complete factual
 2
     basis for each Defendant’s response.
 3

 4            Response:         Syked Tuning objects to this interrogatory as compound. If Syked Tuning

 5   provided an answer to this interrogatory, the response would drastically exceed the twenty-five

 6   interrogatories that Plaintiff is allowed under the Federal Rules of Civil Procedure. Accordingly,

 7   Syked Tuning will not provide the requested information.

 8
              DATED: September 18, 2018                             LANE POWELL PC
 9
                                                           By s/John E. Whitaker
10                                                            Gregory F. Wesner, WSBA No. 30241
                                                              LANE POWELL PC
11                                                            1420 Fifth Avenue, Suite 4200
                                                              P.O. Box 91302
12                                                            Seattle, WA 98111-9402
                                                              Telephone: 206-223-7000
13                                                            Facsimile: 206-223-7107
                                                              wesnerg@lanepowell.com
14
                                                                John E. Whitaker, WSBA No. 28868
15                                                              Christensen, O’Connor, Johnson, Kindness
                                                                1201 Third Avenue, Suite 3600
16                                                              Seattle, WA 98101
                                                                Telephone: 206-682-8100
17                                                              Facsimile: 206-224-0779
                                                                john.whitaker@cojk.com
18
                                                           Attorneys for Defendants Kevin Sykes-Bonnett
19                                                         and Syked ECU Tuning, Inc.
20

21

22

23

24

25

26
27
     Defendant’s Responses to Plaintiff’s Third Set of Interrogatories
     ATTORNEYS EYES ONLY
     No. 3:17-cv-05760 BHS                                          -3-
     131191.0001/7195271.1                                                               LANE POWELL PC
                                                                                  1420 FIFTH AVENUE, SUITE 4200
                                                                                           P.O. BOX 91302
             Case 3:17-cv-05760-BHS Document 156-1 Filed 03/22/19 Page 5 of 6



                                          CERTIFICATE OF SERVICE
 1

 2            I hereby certify that on the date indicated below I did personally serve the above

 3   document on the persons and in the manner indicated below. If the manner of service indicated

 4   below is by CM/ECF, the Clerk of the Court will send email notification to such persons.

 5
      Attorneys for Plaintiff HP TUNERS, LLC                             by CM/ECF
 6                                                                       by Electronic Mail
      Stephen G. Leatham, WSBA No. 15572                                 by Facsimile Transmission
 7                                                                       by First Class Mail
      Heurlin, Potter, Jahn, Leatham, Holtmann &                         by Hand Delivery
 8    Stoker, P.S.                                                       by Overnight Delivery
      211 E. McLoughlin Boulevard, Suite 100
 9    Vancouver, WA 98663
      Phone: (360) 750-7547
10    Facsimile: (360) 750-7548
      Email: sgl@hpl-law.com
11

12    Attorneys for Plaintiff HP TUNERS, LLC                             by CM/ECF
                                                                         by Electronic Mail
13    Andrew P. Bleiman (pro hac vice admitted)                          by Facsimile Transmission
                                                                         by First Class Mail
      Marks & Klein                                                      by Hand Delivery
14    1363 Shermer Road, Suite 318                                       by Overnight Delivery
      Northbrook, IL 60062
15
      Phone: (312) 206-5162
16    Email: andrew@marksklein.com

17
              Executed on September 18, 2018 at Seattle, Washington.
18
                                                           LANE POWELL PC
19
                                                           By s/John E. Whitaker
20                                                            Gregory F. Wesner, WSBA No. 30241
                                                              LANE POWELL PC
21                                                            1420 Fifth Avenue, Suite 4200
                                                              P.O. Box 91302
22                                                            Seattle, WA 98111-9402
                                                              Telephone: 206-223-7000
23                                                            Facsimile: 206-223-7107
                                                              wesnerg@lanepowell.com
24
                                                                John E. Whitaker, WSBA No. 28868
25                                                              Christensen, O’Connor, Johnson, Kindness
                                                                1201 Third Avenue, Suite 3600
26                                                              Seattle, WA 98101
                                                                Telephone: 206-682-8100
27                                                              Facsimile: 206-224-0779
     Defendant’s Responses to Plaintiff’s Third Set of Interrogatories
     ATTORNEYS EYES ONLY
     No. 3:17-cv-05760 BHS                                          -4-
     131191.0001/7195271.1                                                                  LANE POWELL PC
                                                                                     1420 FIFTH AVENUE, SUITE 4200
                                                                                              P.O. BOX 91302
             Case 3:17-cv-05760-BHS Document 156-1 Filed 03/22/19 Page 6 of 6



                                                                john.whitaker@cojk.com
 1
                                                           Attorneys for Defendants Kevin Sykes-Bonnett
 2                                                         and Syked ECU Tuning, Inc.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
     Defendant’s Responses to Plaintiff’s Third Set of Interrogatories
     ATTORNEYS EYES ONLY
     No. 3:17-cv-05760 BHS                                          -5-
     131191.0001/7195271.1                                                              LANE POWELL PC
                                                                                 1420 FIFTH AVENUE, SUITE 4200
                                                                                          P.O. BOX 91302
